                 Case 2:19-cv-00888-BMC Document 1-12 Filed 02/14/19 Page 1 of 2 PageID #: 46

            BANKING CARD SECURITY




            ATM Access (ATMA)
            NFC Enabled Card
            System With SKIM-
            ASSURE™ Technology

      Synergistics’s ATMA card access system’s unmatched reliability, low cost, and
      high quality provides the best value for your access control security investments
                             What is it?
                             Synergistics’s new enabled reader and controller with SKIM-ASSURE™
                             technology helps detect skimmers and generates alarms when they are discovered.
                             Our new kits are retrofitted to ensure compatibility with any of our earlier models
                             and takeovers of our competitors’ access control units for easy system upgrades.
                             Now with NFC enabled card-less Access
                             NFC cards and enabled phones are now able to interface with the Synergistics Skim-
                             Assure reader to grant admittance into the ATM vestibule. This allows for bank
                             vestibule access control without the need to insert a bank card into the reader.


                                        What does it do?
                                        SKIM-ASSURE™ with NFC technology detects and inhibits skimming
                                        operations and generates an alarm or a system notification in the event of;
                                        ■Wire cut
                                        ■Skimmer pressure mount
                                        ■Reader or controller tampering
                                        ■Auxiliary relay
                                        ■Unauthorized wireless entry attempt

                                                     How does it work?
                                                     Powered by our ATMA management software, it provides low
                                                     cost remote access to resolve most of your access control
                                                     support needs. With our software, most service requests can be
Ordering Information                                 handled without sending a technician to the field. You get
NFC enabled ● Part number - 05-0550
Single-branch ● Part number –04-0402                 access to status messages from ATMA controllers indicating
Multi-branch ● Part number - 04-0404
                                                     online/offline, skimmer present, tamper or ambient lighting
                                                     too low. Most alarms can be resolved remotely with the click
                                                     of a button after an investigation.

                  +1 866-455-5222                              sales@mgiaccess.com               16 Tech Circle Natick, MA 01760

                                                    Copyright 2018 Millennium Group Inc.
                                              WHY1-12
                   Case 2:19-cv-00888-BMC Document CHOOSE
                                                      FiledUS
                                                            02/14/19 Page 2 of 2 PageID #: 47
                                                                                                                                Upgrade option 1
                                                              Remote alarm reset
                                                               for most issues




                                                                                                   Older model controller and        Upgrade to new NFC enabled
                                                                                                   reader installed                  controller and ATMA reader
                                                                                                                                     with SKIM-ASSURE™
                                                                                                                                     technology


                                                                                                                                                                          Operates on software with
                                                                                                                                                                          ATMA NFC and SKIM-
                                                                                                                                                                          ASSURE™ technology



                              Upgrade option 3                                                                                  Upgrade option 2

                                                                                                                                                                        New NFC enabled ATMA
                                                                                                                                                                        reader with SKIM-ASSURE™
                                                                                                                                                                        technology can be added at a
                                                                                                                                                                        later date




Competitor’s controller and      Upgrade to new NFC enabled                                        Older model controller and      Upgrade to new controller and
reader installed                 controller and ATMA reader                                        reader installed                retain older model ATMA
                                 with SKIM-ASSURE™                                                                                 reader. Will not have access to
                                 technology                                                                                        SKIM-ASSURE™ and NFC
                                                                                                                                   technology

                                                                    Operates on software with                                                                        Operates on software without ATMA
                                                                    ATMA NFC and SKIM-                                                                               NFC and SKIM-ASSURE™
                                                                    ASSURE™ technology                                                                               technology and ambient light sensor**

                                                                           Competitor           Synergistics NFC enabled ATMA                          Synergistics ATMA with
                                                                                                    with SKIM-ASSURE™                                 SKIM-ASSURE™ (Standard)

 Contactless NFC card access                                                       X                                 X

 Wireless mobile NFC activated device access                                       X                                 X

 Customizable bank card access permissions                                         X                                 X                                                  X

 Customizable access hours                                                         X                                 X                                                  X

 Anti-skimming sensors**                                                           X                                 X                                                  X

 Ambient light sensor**                                                            X                                 X                                                  X

 Tamper alarms                                                                     X                                 X                                                  X
 Integrated alarm monitoring                                                       X                                 X                                                  X

 Power status detection indicator                                                  X                                 X                                                  X

 Card acceptance status signal                                                                                       X                                                  X

 Remote alarm reset                                                                                                  X                                                  X

 Remote system configuration                                                                                         X                                                  X

 Remote firmware updates                                                                                             X                                                  X

 Unified hosting for multiple sites                                                                                  X                                                  X

 Upgrade from old system                                                                                             X                                                  X

 Upgrade from competitor system compatible (same                                                                     X                                                  X
 wiring requirement)

  Ordering Information
  NFC enabled ● Part number – 05-0550
  Single-branch ● Part number – 04-0402
  Multi-branch ● Part number - 04-0404
                                                                  ** Features not available with upgrade option 2

                     +1 866-455-5222                                                     sales@mgiaccess.com                                     16 Tech Circle Natick, MA 01760

                                                                       Copyright 2018 Millennium Group Inc.
